Citation Nr: 0000518	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-28 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 until 
September 1961.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1997 of the Chicago, Illinois Regional 
Office (RO) which denied an increased evaluation for the 
service-connected schizophrenia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The service-connected schizophrenia is currently 
manifested by symptoms which include anxiety and depression, 
and reported complaints of sleeplessness, auditory and visual 
hallucinations, some paranoia, ideas of reference and 
problems with concentration productive of occupational and 
social impairment with no more than reduced reliability and 
productivity.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent 
evaluation for schizophrenia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9205 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in April 1962, service connection for 
schizophrenia was established.  The veteran has been in 
receipt of a 30 percent disability evaluation for such since 
May 1969.  He most recently attempted to reopen his claim for 
a higher rating in this regard in January 1997.  

The appellant and his representative assert that the symptoms 
associated with the veteran's service-connected schizophrenia 
are more severely disabling than reflected by the currently 
assigned disability evaluation and warrant a higher rating.   
It is contended that he has to see a psychiatrist every 
month, is unable to sleep at night without medication, is 
nervous during the day and has a tendency to decompensate at 
any time.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected psychiatric 
disorder and has submitted evidence that he claims 
demonstrates exacerbation of the disorder.  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The Board finds that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The pertinent provisions of the Rating Schedule provide that 
a 30 percent rating is warranted where the psychiatric 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 evaluation is 
assigned when the service-connected psychiatric disability 
results in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9205 (effective November 
7, 1996).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in each case. When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3; See also 38 C.F.R. § 3.102 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1999).

Relevant clinical data received during the appeal period show 
that a VA staff psychiatrist wrote in February 1997 that the 
veteran had chronic paranoid schizophrenia and continued to 
receive medications to keep his symptoms under control.  It 
was reported that he had had several psychiatric 
hospitalizations, the last of which had been in August 1995.  
It was the physician's opinion that the veteran was disabled 
due to his psychiatric condition, and had the propensity to 
experience exacerbation of symptoms unless he was maintained 
on medication.  

The veteran was afforded a VA examination for compensation 
and pension purposes in March 1997.  It was noted that since 
his last examination, he had not been hospitalized, but had 
continued in monthly individual outpatient therapy and had 
been prescribed doxepin at bedtime.  

The veteran indicated that he was employed, that his finances 
were good and that his primary activities were watching 
television.  He said that he went to church on Sundays.  He 
said that he had trouble sleeping at night and that if he did 
not get his rest, he started hearing voices.  He also related 
that he felt nervous and that under stress, he heard God 
speaking.  It was noted that he was bothered by depression 
and also had visions.  The appellant admitted to 
irritability, difficulty concentrating and trouble making 
decisions.  He indicated that he felt insecure because of the 
events in his life.  

Upon mental status examination, the appellant was observed to 
be casually dressed.  He appeared to be tense but not overtly 
hostile, resentful or uncooperative.  He was well oriented, 
and indicated that he did not consider himself overly 
suspicious.  It was noted that he felt that he was psychic 
and had premonitions of the future.  He reiterated that he 
heard messages from God to help people, but that he was aware 
that it was all in his mind.  It was reported that the 
veteran did experience ideas of reference with watching 
television, but did not think he could read other peoples' 
minds or vice versa.  He did not think his thoughts were 
controlled by powers outside of himself.  He was determined 
to be competent.  

The appellant was hospitalized at a VA facility between 
August and September 1997 with a complaint of hearing voices 
for the past 10 days telling him to do different things.  He 
stated that he had decreased sleep and was irritable and 
tense.  He denied hopelessness or a sad mood, and suicidal or 
homicidal thoughts.  His wife reported he had been naked with 
a hat on for the past few days. 

Upon mental status examination, the veteran had good hygiene, 
was cooperative and had good eye contact.  There were no 
abnormal movements.  Speech was of normal rate and rhythm.  
Thought process was circumstantial.  There was no suicidal or 
homicidal ideation.  The veteran reported auditory 
hallucinations.  He was oriented times three but abstraction 
was poor.  He had fair insight and poor judgment.  The 
veteran was admitted to the psychiatric unit for 
stabilization and was placed on multiple medications.  It was 
observed that he was tangential at times, and appeared 
euthymic, but was behaving appropriately on the unit with the 
staff.  It was reported that no bizarre behavior was noted 
throughout the hospital stay.  It was noted, however, that he 
was still hearing voices.  

The veteran attended all group meetings and was compliant 
with his treatment regimen without complications.  He 
eventually stated that he was less confused and was no longer 
hearing voices.  He did, however, report "premonitions in my 
dreams."  It was recorded upon discharge that the appellant 
was not employable at that time.  A diagnosis of 
schizophrenia, paranoid type, chronic with acute exacerbation 
was rendered.  It was noted that he had a General Assessment 
of Functioning score of 40 on admission and 70 on discharge.  

The veteran's treating physician, a VA staff psychiatrist, 
reiterated in June 1998 that the appellant continued to be 
symptomatic and needed to be on medication to control his 
illness.  It was added that his condition decompensated when 
he was off medication and that he was significantly disabled.  

The appellant was most recently evaluated for compensation 
and pension purposes in July 1998.  It was reported that 
since his last hospital admission, he had continued in 
follow-up treatment of monthly individual therapy.  He stated 
that he needed additional medication because he was waking up 
early in the night and could not go back to sleep.  It was 
noted that he was employed.  He indicated with respect to 
social contacts that his wife and children talked to him, and 
that he had one friend who came by occasionally.

The veteran indicated that he had been hearing voices over 
the past 12 months and that his mind went "off the deep 
end" and "snaps."  He said that he was never really free 
of those symptoms, and that they would "come and go."  He 
said that he had missed about 10 days from work during the 
past 12 months because of emotional problems.  

The veteran reported that he experienced visual 
hallucinations.  He admitted to being suspicious, and thought 
that people were talking to him behind his back.  He did not 
think that people could read his mind or vice versa.  He 
thought that his thoughts were controlled by God and felt 
that there was some kind of destiny that he was repeating, 
and said it was hard to explain.  It was noted that he had 
experienced ideas of reference, but was not currently having 
that experience.  He continued to think that he had 
premonitions, but did not experience thought extraction on 
insertion.  There was no evidence of grandiosity or euphoria.  
The appellant indicated that he became depressed because of 
his illness.  He denied suicidal or homicidal ideation or 
attempts.  He said that he had a fear of closed spaces, had 
difficulty concentrating and was quite irritable.  

Upon mental status examination, the appellant was cooperative 
and no motor abnormalities were observed.  His mood seemed 
depressed.  Sensorium was clear and speech was spontaneous 
but somewhat monotonous in tone.  The veteran was oriented 
and did not appear to be experiencing any auditory 
hallucinations or systematized delusional thinking.  He was 
unable to perform abstract thinking.  Concentration did not 
appear to be impaired and judgment seemed to be intact.  


The veteran subsequently underwent a VA social and industrial 
survey in July 1998 which indicated that he was adequately 
groomed and dressed.  Affect was observed to be flattened and 
mood was a bit anxious.  Insight and judgment appeared to be 
good.  It was noted that he had had 12 prior psychiatric 
hospitalizations. The veteran's employment history after 
service was detailed.  It was reported that he had worked for 
the Post Office since 1983 and continued to work there full 
time as a custodian.  He related that he had been feeling 
somewhat stressed since his wife had lost her job and that 
there was significant financial stress with difficulty paying 
bills.  He indicated that he was compliant with his 
medication.  The appellant said that he was in touch with his 
siblings by phone, and had some close friends who were also 
members of his family.   

It was noted in summary that the veteran had managed to 
function in occupational and social areas despite his 
illness, and that limitations seemed to relate to working at 
a job that he viewed as unchallenging, and maintaining some 
distance in all relationships.  It was felt that thought 
processes appeared to be rather rigid and that stress 
tolerance was somewhat below normal.   

VA inpatient and outpatient clinic notes dated between May 
1997 and August 1998 reflect continuing treatment and follow-
up for the service-connected psychiatric disorder.  

Analysis

The record reflects that the veteran's service-connected 
schizophrenia is currently manifested by symptoms which 
include anxiety and depression, and reported complaints of 
sleeplessness, auditory and visual hallucinations, some 
suspiciousness, ideas of reference and problems with 
concentration.  The evidence indicates that he has been able 
to maintain long-term and steady employment and 

has a relatively stable life on continued medication and 
therapy.  A longitudinal review of the record discloses, 
however, that the veteran's clinical course has been marked 
by relatively frequent and abrupt periods of hospitalization 
over the years 
despite ongoing intervention  While VA clinic records dated 
between 1997 and 1998 indicate that the veteran's mental 
status had remained essentially stable, and a GAF score of 70 
was recorded following hospitalization in August 1997, it is 
shown that the appellant reports that he is never free of 
such symptoms which include auditory and visual hallucination 
and mental turmoil.  He indicated upon VA examination in July 
1998 that he had missed at least 10 days from work over the 
past year due to emotional distress.  The Board thus finds 
under the circumstances that the symptoms associated with the 
service-connected schizophrenic disorder result in 
occupational and social impairment with reduced reliability 
and productivity on the whole.  Therefore, with consideration 
of 38 C.F.R. § 4.7, the benefit of any doubt is resolved in 
favor of the veteran by finding that the service-connected 
psychiatric disorder is 50 percent disabling according to the 
schedular criteria.  However, the veteran's GAF score, social 
life, and overall clinical assessment are not consistent with 
the 70 percent psychoneurotic rating criteria as delineated 
above.  He has not been shown to have suicidal ideation, 
obsessional rituals which interfere with routine activities, 
neglect of personal appearance, spatial disorientation or 
inability to establish and maintain effective relationships.  
As such, the service-connected disorder at issue more nearly 
approximates the requirements for a 50 percent disability 
rating in this regard.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

An increased rating for schizophrenia is granted subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

